Title: From George Washington to John Armstrong, 20 March 1770
From: Washington, George
To: Armstrong, John

 

Dear Sir
Fairfax C[oun]ty Virga Mar. 20th 1770

Your obliging favour of the 24th of Jany came to my hands sometime after the date thereof; & to which, I shoud have given an immediate answer, but was in hopes that by delaying of it a while, to have said something more to the purpose than I am like to do at present, in respect to the matter you did me the honour of mentioning, in behalf of yr Son.
At this time, I do not know one good opening for a young Practitioner in Physick any where within the Circle of my acquaintance—true it is we have lost one of the two (Doctr Laurie) that used to supply Alexandria & the Country about it, but his incapacity to attend the calls of his profession made way long before his death, for the other (Doctr Rumney); who is well establish’d in the business; & not like to be affected by a young Gentleman lately from the College of Philadelphia, one Mr Alexander, notwithstanding his large Family connexions in this County. From hence to Fredericksburg I thin⟨k⟩ there is not an opening that promises anything worth Mr Armstrongs embracing—below that, Doctr Mercer from his acquaintance & enquiries, will be able to give you a much more satisfactory acct than I can.
A Gentlemen of the turn of mind you describe your Son to be, regularly educated in the study of Physick, and modest of deportment, can never fail to command esteem that will improve upon acquaintance—such I wish most of our young gentlemen were, but we have had some from the College of Edenburg (lately), that are rather too full of themselves. If Doctr Armstrong shoud take a turn into Virga any time this spring, I shoud be exceeding glad to see him at my house, and shoud think myself very happy if it was in my power to render him, or you, any ⟨ac⟩ceptable Service.
Mrs Washington returns you many thanks for your good wishes, & joins very cordially with me in tendering our best respects to yourself & Mrs Armstrong. I am Dr Sir Yr Most Obedt Hble Servt

Go: Washington

